Citation Nr: 9915463	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  96-44 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a retroactive increased evaluation for the 
veteran's service-connected traumatic arthritis of the 
tibiotalar joint in the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 1973, December 1981 to September 1985, and from 
December 1985 to June 1992.


The Board of Veterans' Appeals (Board) received this appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  Specifically, in August 1996, the 
veteran submitted a Statement in Support of Claim, VA Form 
21-4138, in which he reported increased pain in his right 
foot.  Although this statement did not specifically request 
an increased evaluation for the service-connected traumatic 
arthritis of the tibiotalar joint in the right foot, it may 
be interpreted as an informal claim for such.  See 38 C.F.R. 
§ 3.157 (1998).  Subsequently, in October 1997, the veteran 
submitted another Statement in Support of Claim, in which he 
specifically referred to the earlier August 1996 form and 
specifically requested an increased evaluation for his 
service-connected right foot disorder.

By a November 1997 rating decision, the RO determined that an 
increased (compensable) evaluation of 10 percent was 
warranted for the veteran's right foot.  The RO further 
determined that, due to a previous clear and unmistakable 
error in a January 1993 rating decision (erroneously dated 
January 1992), which had granted service connection and 
assigned a noncompensable disability evaluation to the 
disorder, the 10 percent rating would be made retroactively 
effective to the day following the date of the veteran's 
separation from service in June 1992.

Subsequently, in December 1997, the veteran submitted a 
statement in which he argued that an increased evaluation was 
warranted for his right foot, retroactive to the current 
effective date.  It is arguable that this statement 
constituted a notice of disagreement (NOD) with the November 
1997 rating decision.  See 38 C.F.R. § 20.201 (1998).  The RO 
subsequently issued a rating decision in April 1998, denying 
an increased evaluation for the veteran's right foot 
disorder.  However, although an NOD had been received, a 
statement of the case was not issued, nor was a substantive 
appeal received.  Subsequently, in June 1998, the veteran's 
representative included argument pertaining to the evaluation 
of the veteran's right foot disorder within an Informal 
Hearing Presentation before the Board.

The matter than came before the Board in October 1998.  At 
that time, the Board denied another claim seeking entitlement 
to an effective date earlier than May 31, 1996, for the award 
of service connection for a painful scar on the left foot.  
The Board, in addition, remanded the issue of entitlement to 
a retroactive increased evaluation for service-connected 
traumatic arthritis of the tibiotalar joint in the right 
foot.  The case has now been returned to the Board for 
decision.


FINDINGS OF FACT

1.  By a letter dated November 24, 1997, the RO informed the 
veteran of a November 1997 rating decision which determined 
that an increased (compensable) evaluation of 10 percent was 
warranted for the veteran's right foot retroactively 
effective to the veteran's separation from service in June 
1992.

2.  A notice of disagreement with the above-noted rating 
decision was received in December 1997.

3.  In an October 1998 Remand, the Board instructed the RO to 
provide the veteran and his representative with a statement 
of the case on the issue and indicated that it would remain 
necessary, under the law, for the veteran to file a timely 
substantive appeal in order to perfect the appeal which he 
had initiated by filing the notice of disagreement.

4.  The RO mailed the veteran a statement of the case 
pertaining to the above-noted rating decision on December 22, 
1998, accompanied by notification of his need to perfect his 
appeal within 60 days or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
the rating decision.

5.  Neither a timely substantive appeal pertaining to the 
above-noted rating decision, nor a request for an extension 
of the time for filing the substantive appeal, has been 
received.



CONCLUSION OF LAW

The veteran did not file a timely substantive appeal 
regarding the issue of entitlement to a retroactive increased 
evaluation for his service-connected traumatic arthritis of 
the tibiotalar joint in the right foot; therefore, the Board 
does not have jurisdiction, and the appeal as to that issue 
must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, by a letter dated November 24, 1997, 
the RO informed the veteran of a November 1997 rating 
decision which determined that an increased (compensable) 
evaluation of 10 percent was warranted for the veteran's 
right foot, retroactively effective to his separation from 
service in June 1992.

The veteran submitted his notice of disagreement (NOD) with 
that rating decision in December 1997.  The RO did not 
subsequently provide the veteran with a statement of the 
case, nor was there any substantive appeal of record.  In 
October 1998, the issue came before the Board in that stage 
of development.

In October 1998, the Board noted that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand, and we remanded the case to the 
RO.  See Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995).  
See also Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  
However, such a case shall be returned to the Board only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also In 
re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
("absent an NOD, an SOC, and a Form 1-9 [substantive 
appeal], the BVA was not required - indeed, it had no 
authority - to proceed to a decision") (citation omitted).

The specific instructions provided by the Board to the RO in 
our October 1998 Remand were as follows:

1.  The RO should again review the record 
and issue the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to a 
retroactive increased evaluation for his 
service-connected traumatic arthritis of 
the tibiotalar joint in the right foot.  
The veteran and his representative should 
be afforded the required time to respond 
thereto in order to perfect an appeal.

2.  The RO should specifically notify the 
veteran that the appeal on any issue 
remaining denied will be returned to the 
Board, following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.

Following the Board's October 1998 Remand, the RO did provide 
the veteran and his representative a statement of the case 
addressing the issue of entitlement to a retroactive 
increased evaluation for his service-connected traumatic 
arthritis of the tibiotalar joint in the right foot.  
Furthermore, in a letter dated December 22, 1998, the RO 
provided notification of the need for the veteran to perfect 
his appeal within 60 days or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the rating decision.  At the end of the notification 
letter, there was an additional sentence which stated in bold 
enlarged typeface, "NOTICE TO VETERAN: THIS APPEAL WILL BE 
FORWARDED TO THE BOARD OF VETERANS APPEALS ONLY IF IT IS 
PERFECTED BY THE FILING OF A TIMELY SUBSTANTIVE APPEAL."

The record indicates that there were no subsequent 
communications received from the veteran regarding the issue 
addressed in the December 1998 statement of the case.  The 
next pertinent communication of record is a Form 646, from 
the veteran's representative, dated and received on March 26, 
1999, well after 60 days from the statement of the case 
notification on December 22, 1998, and also well beyond the 
end of the one-year period from the date of the November 24, 
1997, letter notifying him of the rating decision.

The veteran was subsequently notified by the RO that his 
appeal was being certified to the Board for appellate review.

As the Board pointed out in its October 1998 Remand, the 
controlling law and regulations provide that an appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal may be set forth on a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction (AOJ), in this case, the RO.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or must be filed within the 
extended time limits prescribed pursuant to a timely filed 
request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In view of the foregoing, the Board finds that a timely 
substantive appeal was not filed concerning the veteran's 
claim for entitlement to a retroactive increased evaluation 
for his service-connected traumatic arthritis of the 
tibiotalar joint in the right foot.   Such untimeliness of 
the substantive appeal requires the Board to dismiss this 
appeal for lack of jurisdiction.

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Also, under the 
provisions of 38 U.S.C.A. § 7108, if there is a failure to 
meet these require-ments, an application for review on appeal 
shall not be entertained.  Therefore, the appeal is not 
properly before the Board and must be dismissed.

Finally, the Board has considered the application of Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993), to this matter in 
determining whether the veteran was given adequate notice of 
the need to submit evidence or argument on the question of 
the timeliness of his appeal.  In this regard, the Board 
notes that the veteran was placed on notice, both by the 
October 1998 Board Remand and by the December 1998 statement 
of the case from the RO, that it was essential for him to 
timely file a substantive appeal.  The veteran was given 
adequate opportunity to respond but failed to do so.

The Board notes, in addition, that neither the veteran nor 
his representative subsequently submitted any argument to 
indicate that a timely appeal had been perfected.  Under the 
totality of circumstances of this case, since the veteran had 
notice of the need to perfect his appeal and of the deadline 
for accomplishing that requirement, the Board finds that 
there has been no prejudice to the veteran in our following 
the law and determining that his appeal has not been timely 
filed.


ORDER

As to the issue of entitlement to a retroactive increased 
evaluation for the veteran's service-connected traumatic 
arthritis of the tibiotalar joint in the right foot, the 
appeal is dismissed due to a lack of jurisdiction.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

